--------------------------------------------------------------------------------

                                                   Exhibit 10.1


--------------------------------------------------------------------------------

 
AIRCRAFT PURCHASE AGREEMENT
(48112)


This Aircraft Purchase Agreement (the “Agreement”) is entered into this 11th day
of September 2006, between Aero California S.A. de C.V., a Mexican Corporation
located at Arquiles Serdan 1995, La Paz, Baja California 23000, Mexico (“Aero
California”), Interglobal, Inc., a Nevada corporation, located at 2533 North
Carson Street, Suite 1747, Carson City, Nevada 98706 (“Buyer”; together Aero
California the “Buyer Parties”), and PLM Equipment Growth Fund V Liquidating
Trust, a liquidating trust, located at 405 Lexington Avenue, New York, New York
10104 (as successor in interest to PLM Equipment Growth Fund V) (“Seller”).


WHEREAS, Buyer and Seller are parties to that certain Aircraft Lease Agreement
(48112) dated as of August 1, 2000 (as supplemented and amended from time to
time, the “Lease (48112)”) with respect to one McDonnell Douglas model DC-9-32
Aircraft bearing serial number 48112 and equipped with Pratt & Whitney model
JT8D-15, hushkitted engines (“Aircraft 48112”);


WHEREAS, capitalized terms used in this Agreement and not defined herein shall
have the meanings set forth in the Lease;


WHEREAS, pursuant to that certain Aircraft Sublease Agreement dated August 11,
2000 between Buyer as sublessor and Aero California as sublessee (“Sublease”),
Aero California is currently in control of the Aircraft;


WHEREAS, Seller desires to sell and Buyer desires to purchase the Aircraft
pursuant to the terms and conditions set forth in this Agreement;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree to the following:


1.
SALE AND PURCHASE OF THE AIRCRAFT



1.1 Sale of the Aircraft. Seller shall sell to Buyer, and Buyer shall buy from
Seller, the Aircraft upon the terms and the conditions of this Agreement. The
sale shall be effective upon satisfaction of the conditions precedent set forth
in Sections 2.2 and 2.3, below, the payment of the Purchase Price under Section
1.2, and the delivery of the items listed in Sections 2.2 and 2.3, below.


1.2 Purchase Price and Deposit. The total purchase price for the Aircraft shall
be US$300,000.00 (the "Purchase Price"). The Purchase Price shall be funded to
the law firm of McAfee and Taft, acting as escrow agent (“Agent”), prior to
closing in accordance with that certain Escrow Agreement among Seller, the Buyer
Parties and Agent dated as of the date hereof (the “Escrow Agreement”). At
closing, Agent shall release the funds to Seller without further instruction of
Buyer, and Agent shall date and thereafter release documents to both Seller and
Buyer consistent with the terms of the Escrow Agreement. Seller and Buyer shall
each be responsible for 50% of the fees and expenses of Agent pursuant to the
Escrow Agreement.
 
-1-

--------------------------------------------------------------------------------


1.3 Taxes. The Buyer Parties shall be responsible for the payment of all sales,
use, value added, personal property, and other taxes, duties, and charges of any
kind imposed, levied, or assessed in connection with the sale of the Aircraft,
other than taxes based on or measured by net or gross income of Seller or any
taxes that relate to or arise out of any period prior to the effective date of
the sale (“Taxes”). Buyer shall promptly pay to the appropriate taxing
jurisdiction the amount of all Taxes, and shall send to Seller evidence of the
payment of such Taxes or evidence of any exemptions to applicable Taxes.


2.
CLOSING AND DELIVERY



2.1 Closing. The closing shall occur, subject to compliance by the parties of
their respective obligations, at such time and location as the parties may agree
on or prior to September 11, 2006 (the “Closing”).


2.2 Seller’s Conditions Precedent. Seller’s obligation to sell and deliver the
Aircraft to Buyer shall be subject to the satisfaction of each of the following
conditions:


(a) Seller shall have received from the Buyer Parties the Purchase Price, paid
in full;


(b) Buyer shall have confirmed to Seller the location of the Aircraft at the
time of Closing and either paid any applicable taxes or provided Seller with any
documentation that may be reasonably required by Seller with respect to any
sales tax exemptions to be claimed by Buyer pursuant to Section 1.3, above;


(c) Buyer shall have delivered to Agent an undated and executed Delivery and
Acceptance Receipt in the form of Exhibit B to this Agreement as to the Aircraft
to be dated by the Agent at Closing;


(d) Buyer shall have delivered to Agent an undated and executed Lease
Termination in the form of Exhibit C to this Agreement as to the Aircraft (the
“Lease Termination”) to be dated by the Agent at Closing; and


(e) Buyer and Aero California shall have delivered to Agent an undated and
executed Sublease Termination in the form of Exhibit D to this Agreement as to
the Aircraft (the “Sublease Termination”) to be dated by the Agent at Closing.


2.3 Buyer’s Conditions Precedent. Buyer’s obligation to purchase and take
delivery of the Aircraft from Seller shall be subject to satisfaction of each of
the following conditions:


(a) Seller shall have delivered to Agent an undated and executed Bill of Sale in
the form attached hereto as Exhibit A to this Agreement as to the Aircraft to be
dated by the Agent at Closing;


-2-

--------------------------------------------------------------------------------


(b) Seller shall have delivered to Agent an undated and executed Lease
Termination signed by Seller to be dated by the Agent at Closing;


(c)  Seller shall have delivered to Agent an undated and executed Sublease
Termination signed by Seller to be dated by the Agent at Closing; and


(d)  Seller shall have delivered to Agent an undated and executed complete
Release of Guaranty in favor of Aero California’s parent corporation, CITS
Transportes, S.A. de C.V. (“Guarantor”) in the form attached hereto as Exhibit E
to this Agreement to be dated by the Agent at Closing.


2.4  Deliveries by Buyer and Seller. Prior to Closing, each of Buyer and Seller
shall deliver the documents identified in Section 2.2 and 2.3 of this Agreement
and as further specified in Exhibit B to the Escrow Agreement in the condition
described thereon.


2.5 Delivery Location; Risk of Loss. The costs of delivery shall be at Buyer’s
expense. Buyer acknowledges that Buyer and Aero California are and will be in
control of the Aircraft at Closing and are solely responsible for locating the
Aircraft at a suitable delivery location acceptable to Seller and Buyer (the
“Delivery Location”), and the costs thereof. Seller and Buyer agree to cooperate
with each other to ensure that the sale and delivery of, and transfer of title
to, the Aircraft is completed in a manner such that to minimize any taxes
imposed with respect to sale of the Aircraft. Upon Closing (without waiver of
Buyer’s obligations, as “lessee” with respect to risk of loss to the Aircraft
under the Lease, and without waiver of Aero California’s obligations, as
“sublessee” with respect to risk of loss to the Aircraft under the Sublease),
Buyer shall be deemed to have accepted and assumed all risk of loss with respect
to the Aircraft subsequent thereto, and Buyer shall be responsible for all costs
and expenses related to transportation of the Aircraft from the Delivery
Location after Closing.


2.6 Termination of Lease and Sublease. Upon satisfaction of the conditions
precedent above and the Closing of the transactions hereunder, the Lease and
Sublease shall be deemed terminated in accordance with the Lease Termination and
the Sublease Termination. The parties acknowledge that Seller, as material
consideration for such termination, shall have no obligation to return the
security deposit paid by Lessee pursuant to Section 3.4 of the Lease,
notwithstanding anything to the contrary in said Section.


3. REPRESENTATIONS AND WARRANTIES OF AERO CALIFORNIA


3.1 No Violation. Aero California has full authority to execute, deliver, and
perform this Agreement, and the execution, delivery and performance of this
Agreement will not violate any provision of law, any order of any court or any
other agency of government, or provision of any indenture, agreement, document
or other instrument to which Aero California is bound.


-3-

--------------------------------------------------------------------------------


3.2 Valid and Binding Obligations. This Agreement constitutes the legal, valid
and binding obligation of Aero California, enforceable against Aero California
in accordance with its terms


4. REPRESENTATIONS AND WARRANTIES OF SELLER


4.1 No Violation. Seller has full authority to execute, deliver, and perform
this Agreement, and the execution, delivery and performance of this Agreement
will not violate any provision of law, any order of any court or any other
agency of government, or provision of any indenture, agreement, document or
other instrument to which Seller is bound.


4.2 Valid and Binding Obligations. This Agreement constitutes the legal, valid
and binding obligation of Seller, enforceable against Seller in accordance with
its terms.


5.
REPRESENTATIONS AND WARRANTIES OF BUYER.



5.1 No Violation. Buyer has full authority to execute, deliver and perform this
Agreement and the execution, delivery and performance of this Agreement will not
violate any provision of law, any order of any court or any other agency of
government, or provision of any indenture, agreement, document or other
instrument to which Buyer is bound.


5.2 Valid and Binding Obligations. This Agreement constitutes the legal, valid
and binding obligation of Buyer, enforceable against Buyer in accordance with
its terms.


5.3 Condition of the Aircraft. The Aircraft shall be sold by Seller to Buyer “AS
IS” and “WHERE IS,” as further described in Section 6.2 below and Buyer
expressly agrees to take the Aircraft on such basis. Buyer has based decisions
to buy the Aircraft on Aero California’s use under the Lease and the Buyer
Parties’ own inspections and review, and Buyer has not relied on any
representations or warranties of Seller or Seller’s agents except as expressly
set forth in this Agreement.


6. ADDITIONAL WARRANTY TERMS.


6.1 Assignment of Warranties. To the extent that any manufacturers or other
similar warranties are still in effect in respect of the Aircraft (other than
warranties that by their terms are not assignable), Seller hereby assigns the
same to Buyer, such assignment to be effective upon acceptance of the Aircraft
as specified above.


6.2 Disclaimer. THE AIRCRAFT SHALL BE SOLD, TRANSFERRED AND ASSIGNED IN ITS “AS
IS, WHERE IS” CONDITION AT THE TIME OF DELIVERY AND, WITH THE EXCEPTION OF THE
REPRESENTATIONS AND WARRANTIES PROVIDED FOR IN SECTION 4 HEREOF AND IN THE BILL
OF SALE DELIVERED HEREUNDER, SELLER MAKES NO WARRANTIES, GUARANTEES OR
REPRESENATIONS OF ANY KIND, EITHER EXPRESS OR IMPLED, STATUTORY OR OTHERWISE,
THAT SHALL SURVIVE DELIVERY OF THE AIRCRAFT OR OTHER ITEMS DELIVERED BY SELLER
TO BUYER HEREUNDER. BUYER WAIVES, RELEASES AND RENOUNCES ALL WARRANTIES,
OBLIGATIONS AND LIABILITIES OF SELLER, EXPRESS OR IMPLIED, ARISING BY LAW OR
OTHERWISE WITH RESPECT TO ANY NONCONFORMANCE OR DEFECT IN THE AIRCRAFT, AIRCRAFT
RECORDS OR OTHER THING DELIVERED OR ASSIGNED UNDER THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THE CONDITON OR AIRWORTHINESS THEREOF, THE EQUIPMENT
THEREIN, DAMAGE THERETO, THE LOGS, MANUALS OR OTHER RECORDS THEREOF, THE
LOCATION OF THE AIRCRAFT, ANY IMPLIED WARRANTY OF FITNESS OR MERCHANTABILITY,
ANY LIABILITY ARISING FROM STRICT LIABILITY IN TORT, PRODUCTS LIABILITY, IMPLIED
WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF
TRADE, OR LOSS OR USE, PROFIT OR OTHER CONSEQUENTIAL DAMAGES.


-4-

--------------------------------------------------------------------------------


7.
INDEMNIFICATION, RELEASE AND INSURANCE. 



7.1 Indemnification by Buyer. The Buyer Parties jointly and severally agree to
indemnify, reimburse, and hold harmless Seller from and against all claims,
damages, losses, liabilities, demands, suits, judgments, causes of action, civil
and criminal legal proceedings, penalties, fines, and other sanctions, and any
reasonable attorney fees and other reasonable costs and expenses, (collectively,
“Claims”), arising (a) from any breach by Buyer of any representation, warranty
or covenant by Buyer under this Agreement (b) after the Closing in any manner
out of the Buyer’s purchase, acceptance, ownership, possession, use,
maintenance, or operation of the Aircraft. The Buyer waives and releases Seller
from any existing or future claims in any way connected with injury to or death
of the Buyer’s personnel, loss or damage of the Buyer’s property, or loss of use
of any property, which may result from or arise in any manner out of the
ownership (other than as set forth in Seller’s indemnity below and other than
with respect to the quality of title conveyed to Buyer), condition, use or
operation of the Aircraft or be caused by any defect in the Aircraft.


7.2 Indemnification by Seller. Seller agrees to indemnify, reimburse, and hold
harmless the Buyer Parties from and against all Claims, arising (a) from any
breach by Seller of any representation, warranty or covenant by Seller under
this Agreement, and (b) the ownership (but not the use) of the Aircraft arising
prior to Closing, but specifically excluding any injury to or death of any
person, and for any loss of, damage to, or destruction of any property
whatsoever, in any manner, arising out of the possession, delivery,
non-delivery, condition, maintenance, lease, disposition, operation or use of
the Aircraft.


7.3 Release by Buyer and Aero California. The Buyer Parties hereby release and
forever discharge Seller from and against any and all claims, damages (whether
direct, indirect, incidental, special or consequential), losses, charges, fees,
liabilities, obligations, demands, suits, judgments, actions and other legal
proceedings (whether civil or criminal), penalties, fines, sanctions, and any
reasonable costs, expenses and attorneys' fees imposed on or asserted against
Seller of any and every kind and nature except to the extent arising under this
Agreement or under that certain Aircraft Purchase Agreement (47648 and 47666)
between Buyer and Seller dated as of April 1, 2005 (the “Other Purchase
Agreement”).


-5-

--------------------------------------------------------------------------------


7.4 Release by Seller. Seller hereby releases and forever discharges the Buyer
Parties from and against any and all claims, damages (whether direct, indirect,
incidental, special or consequential), losses, charges, fees, liabilities,
obligations, demands, suits, judgments, actions and other legal proceedings
(whether civil or criminal), penalties, fines, sanctions, and any reasonable
costs, expenses and attorneys' fees imposed on or asserted against Buyer of any
and every kind and nature except to the extent arising under this Agreement or
the Other Purchase Agreement.


7.5 Insurance. For a period of two years commencing on the Closing date, the
Buyer Parties shall, at their sole expense, maintain or cause to be maintained
with a reputable insurer in a leading insurance market aircraft third-party
legal liability insurance covering Seller and Seller’s affiliated, parent, and
subsidiary companies, and their respective officers, directors, shareholders,
employees, agents, contractors, successors and assigns as additional insureds
for a combined single limit in the amount of not less than the greater of (i)
$300,000,000.00 for any one occurrence, and (ii) the amount of liability
coverage applicable to the other aircraft owned, possessed, conditioned,
maintained, disposed or leased by Buyer and all affiliates of Buyer of the same
or similar type as the Aircraft. Such insurance shall waive any right of
subrogation of the insurers against each additional insured and shall provide
that, in the respective interest of each additional insured and such policy, the
insurance shall not be invalidated by any action or inaction of Buyer or any
third-party and shall insure the respective interest of the additional insureds,
as they appear, regardless of any breach or violation of any warranty,
declaration or condition contained in such policies by Buyer or any third-party.
Such insurance shall be primary, without a right of contribution from any other
insurance that is carried by any additional insured and shall expressly waive
any right of the insureds to said offered counterclaim, whether by attachment or
otherwise, in respect to any policies, endorsements or coverages described
herein and which relate to any liability of any additional insureds. Buyer shall
provide Seller with a certificate of insurance on or prior to the Closing date
and upon Seller’s request at any time (but not more than once per year) prior to
the second anniversary of the Closing date. In the event Buyer sells the
Aircraft to any party other than an affiliated company, the Buyer Parties shall
only be obligated to provide the insurance described in this Section to Seller
to the extent that the subsequent purchaser or operator of the Aircraft provides
such insurance for any one or more of the Buyer Parties.


8. FURTHER ASSURANCES. The parties hereto agree to cooperate with each other, in
the obtaining of necessary licenses, permits, registrations, deregistrations,
terminations and authorization contemplated hereby or by the terms hereof, in
the execution and filing of any documents or instruments required to give effect
to this Agreement, in establishing, maintaining, and protecting the rights and
remedies of each of the parties, and in carrying out the intent and purpose of
this Agreement.


-6-

--------------------------------------------------------------------------------


9.
GENERAL PROVISIONS



9.1 Severance. If any one or more terms of this Agreement shall be adjudged
invalid or unenforceable in any respect, such terms shall be severed from this
Agreement and the remainder of this Agreement shall be valid and enforceable.


9.2 Counterparts and Facsimile. This Agreement may be executed in two or more
counterparts each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument. A facsimile of this
Agreement and facsimile signature or any counterpart hereto will be deemed an
original for all evidentiary and commercial law purposes; however, such
provision shall not excuse the parties from delivery to Agent of
originally-signed documents under this Agreement, including, this Agreement and
all exhibits hereto.


9.3 Modification. None of the terms and conditions of purchase herein set forth
may be added to, modified, superseded or otherwise altered except by a written
instrument signed by Seller and Buyer.


9.4 Force Majeure. Seller shall be relieved of its obligations hereunder if the
performance hereof is delayed or prevented or interrupted by any cause beyond
its reasonable control, including, but not limited to, acts of God, public
enemies, war, civil disorder, fire, flood, explosion, labor disputes or strikes,
shortage of materials, failure of plant machinery, or any acts or orders of any
governmental authority.


9.5 Merger and Survival. This Agreement and the documents delivered pursuant
hereto constitute the entire agreement and understanding between Aero
California, Seller, and Buyer and supersede any prior agreement or understanding
related to subject matter of this Agreement. Sections 2, 3, 4, 5, 6, 7, and 8 of
this Agreement shall survive the execution and delivery of this Agreement and
delivery of the Aircraft.


9.6 Construction and Governing Law. This Agreement has been entered into and
shall be governed and interpreted under the laws of the State of New York as
applicable in all respects including matters of construction, validity,
enforcement and performance, but not as to choice of law.


9.7 Notices. Any notice required or permitted under this Agreement shall be in
writing and delivered by certified mail to the respective parties at the
addresses provided on the first page to this Agreement or such address as a
party may specify from time to time pursuant to a valid written notice
hereunder.


[Signature Page Follows]



 



-7-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Aircraft Purchase Agreement
on the date first written above.


SELLER:
         
BUYER:
 

PLM EQUIPMENT GROWTH FUND V  INTERGLOBAL, INC.
LIQUIDATING TRUST     


By: __________________   By: __________________


Name: __________________   Name: __________________


Title: __________________   Title: __________________




AERO CALIFORNIA: 
AERO CALIFORNIA S.A. DE C.V.


By: __________________


Name: __________________ 
 
Title: __________________
 